Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/15/2021, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-3, 5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A lithium ion capacitor comprising a cathode, an anode arranged apart from the cathode, and a Li-ion electrolyte which is filled between the cathode and the anode, wherein the cathode is made of a composite of graphene and carbon nanotubes, the anode is made of a Li-doped composite of graphene and carbon nanotubes, a mass ratio of the anode to the cathode is larger than 0 and less than 1.0, and in the composite constituting the cathode and the composite constituting the anode, the carbon nanotubes are contained in a range of 17 wt% or more and less than 33 wt%, the carbon nanotubes are positioned between graphene layers, and the carbon nanotubes and the graphene are assembled.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “in the composite constituting the cathode and the composite constituting the anode, the carbon nanotubes are contained in a range of 17 wt% or more and less than 33 wt%, the carbon nanotubes are positioned between graphene layers, and the carbon nanotubes and the graphene are assembled” in combination with the other claim limitations. 
Cited Prior Art
SAKSJAUG et al (US 2016/0133394) teaches relevant art in paragraphs 0103, 0173-0174, 0188-0190, and Table 2.
Tour et al (US 2018/0297850) teaches relevant art in Fig. 1D.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848